— Appeals from (1) a decision of the Unemployment Insurance Appeal Board, filed May 23, 1974, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner holding claimant ineligible to receive benefits effective January 14, 1974 because he was not totally unemployed and (2) a decision of the appeal board, filed October 22, 1974, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective June 29, 1974 because he voluntarily left his employment without good cause. Claimant was president and sole stockholder of a real estate corporation and owned five rental properties in his own name. He participated in the business and in the rental and maintenance of his properties. The board’s finding that he was not totally unemployed during the period involved is supported by substantial evidence. The board’s finding that claimant volun*1031tarily left his employment with Alron Industries, Inc., is likewise supported by substantial evidence. The record discloses that claimant, after a period of three months employment, demanded twice the salary he was receiving and, when this was refused, terminated his employment. Dissatisfaction with wages does not constitute good cause for leaving employment (Matter of Lubin [Catherwood], 34 AD2d 591). The question of claimant’s job duties and responsibilities being altered by the employer is a factual one within the province of the board (Matter of Rubinstein [Catherwood] 33 AD2d 950). Decisions affirmed, without costs. Greenblott, J. P., Sweeney, Kane, Koreman and Main, JJ., concur.